Citation Nr: 1509580	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 through March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that established service connection for PTSD.  The Veteran has appealed the effective date assigned for service connection for the disorder.  A videoconference hearing was held in August 2014 before the undersigned.


FINDINGS OF FACT

1. By an April 2009 decision, the RO denied service connection for PTSD; the Veteran did not timely file a formal appeal to that decision and it became final; he did not perfect am appeal of this denial.

2. The Veteran is not entitled to an effective date prior to February 28, 2012, for his service connected PTSD.


CONCLUSION OF LAW

1. The April 2009 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302(2014).  

2. The criteria for an effective date earlier than February 28, 2012, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(r) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Importantly, where, as here, service connection has been granted and the effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491   (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The Board also notes that VA's General Counsel has held that VCAA notice is not required for downstream issues, to include the issue of earlier effective dates.  VAOPGCPREC 8-2003.  

Appellate review of an RO's rating decision is initiated by the filing of a Notice of Disagreement (NOD) by the claimant.  If the NOD is not filed within one year from the date of the mailing of the notice of the rating decision, then the underlying decision, "shall become final and the claim will not thereafter be reopened or allowed," except as otherwise provided in applicable statutes and regulations.  38 U.S.C.A. §§ 7105(a), (b)(1), (c) (West 2014).  

If a NOD is filed by the claimant, then the RO must issue a Statement of the Case (SOC).  After a SOC has been furnished, appellate review of an RO's rating decision is satisfied by the claimant filing a timely substantive appeal.  38 C.F.R. § 20.200 (2014).  If the claimant's substantive appeal is not received by the RO within 60 days from the date that the SOC is mailed, or within the remainder of the one-year period from the date that the notification of the rating decision was mailed, then the underlying rating decision, "shall become final and the claim will not thereafter be reopened or allowed," except as otherwise provided in applicable statutes and regulations.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.302 (2014).

A review of the record shows that on October 22, 2008, the Veteran submitted a claim for, among other things, PTSD.  In an April 29, 2009, rating decision by the RO, the Veteran's claim for PTSD was denied on the grounds that an in-service stressor could not be verified.  On December 2, 2009, the Veteran filed a NOD with regard to the denial of his claim for service connection for PTSD.  On May 20, 2010, the RO issued a SOC in which it continued to deny his claim.  In denying the claim, the RO referred to two VA memos dated April 17, 2009, and April 22, 2009, stating that the Veteran's alleged in-service stressor, namely the death of a fellow service member and the subsequent suicide of a second fellow service member, could not be verified because there was no proof that the Veteran actually witnessed those events.  It also noted that VA could not verify that the Veteran participated in combat in Iraq.  In the SOC, the Veteran was informed that to complete his appeal he must file a formal appeal within 60 days of the date of the issuance of the SOC.  He was also provided with a VA Form 9 (Appeal to the Board of Veterans' Appeals) in order to facilitate such an appeal.  

On November 8, 2010, the Veteran submitted a VA Form 9 dated November 5, 2010 in which he stated his wish to appeal the denial of service connection for PTSD.  With that VA Form 9, he submitted a written statement in which he described, in detail, an incident which occurred during service where he was pinned beneath a vehicle and sustained a traumatic brain injury while performing maintenance in Iraq.  In that statement, the Veteran provided a location of the incident, specific details of the incident, and an account of actions taken subsequent to that incident, to include hospitalization.  On December 8, 2010, the RO sent to the Veteran a letter in which it notified him that his VA Form 9 was not timely filed and therefore, the decision to deny him service connection for PTSD was final.  

On February 28, 2012, the Veteran submitted to the RO a claim for service connection for multiple conditions.  Included in that claim was a request to reopen the prior final claim for PTSD.  On April 27, 2012, the Veteran submitted for a VA examination in connection with his claim to reopen the prior claim for service connection for PTSD.  In the resulting report, the VA examiner specifically linked the Veteran's PTSD to the in-service incident where he was pinned beneath a vehicle.  

On June 6, 2012, the RO issued a rating decision in which it granted service connection for PTSD effective February 28, 2012, the date of the application to reopen the previously denied claim.  The Veteran submitted a NOD indicating that he believed his effective date for service connection for PTSD should correspond with his initial claim filed in October 2008.  

Unless otherwise specifically provided, the effective date of an award based on . . . a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the claim or the date the entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  When determining an effective date for reopened claims following the submission of new and material evidence pursuant to 38 C.F.R. § 3.156, the effective date will be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

During the videoconference hearing, the Veteran testified to the effect that he was under the assumption that a claim may have been filed prior to February 2012, possibly in conjunction with ongoing treatment he was receiving.  The Board, however, has reviewed the record and does not see that a claim was filed prior to February 2012.  
Here, the Board notes that the Veteran initially filed for service connection for PTSD on October 22, 2008.  As discussed above, the Veteran failed to perfect his appeal of that decision in a timely manner, and that decision became final.  The Veteran filed a claim to reopen that decision on February 28, 2012.  In a June 2012 decision, the RO granted the service connection for PTSD.  The effective date of February 28, 2012 was appropriate.  See 38 C.F.R. § 3.400(r).


ORDER

An effective date earlier than February 28, 2012, for service connection for PTSD is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


